Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to an apparatus for a removable dental appliance.
Group II, claim(s) 10-20, drawn to a method for forming a model of dental anatomy.

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a removable dental appliance comprising: an appliance body configured to at least partially surround a plurality teeth of a dental arch of a patient, wherein the appliance body comprises: a first shell shaped to engage a first tooth of the plurality of teeth in an initial position of the first tooth; and a second shell shaped to engage a second tooth of the plurality of teeth in an initial position of the second tooth, wherein the second tooth is adjacent to the first tooth; and an interproximal reinforcement extending from a first gingival edge of the appliance body on a labial side of the appliance body along an interproximal region between the first tooth and the second tooth to a second gingival edge of the appliance body on a lingual side of the appliance body, wherein the interproximal reinforcement is configured to engage at least one of a lingual surface of the first tooth below a height of contour of the first tooth or a labial surface of the first tooth below the height of contour to enable the appliance body to apply a force vector at a contact point on the first tooth to cause movement of the first tooth toward a desired position of the first tooth when the removable dental appliance is worn by the patient, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Arruda (US20160000527).  
 
    PNG
    media_image1.png
    327
    440
    media_image1.png
    Greyscale

Arruda teaches a removable dental appliance (paragraphs [0002] and [0035]) comprising: an appliance body (10) configured to at least partially surround a plurality teeth of a dental arch of a patient (Figure 1 & 2; paragraph [0035]), wherein the appliance body comprises: a first shell (40) shaped to engage a first tooth (100) of the plurality of teeth in an initial position of the first tooth (Figures 2 & 3; paragraphs [0035], [0038], & [0039]); and a second shell (45) shaped to engage a second tooth (110) of the plurality of teeth in an initial position of the second tooth (Figures 2 & 3; paragraphs [0035], [0038], & [0039]),wherein the second tooth (110) is adjacent to the first tooth (100) (Figures 2 & 3; paragraphs [0038] & [0039]); and an interproximal reinforcement (20) extending from a first gingival edge of the appliance body on a labial side of the appliance body along an interproximal region between the first tooth (100) and the second tooth (110) to a second gingival edge of the appliance body on a lingual side of the appliance body (Figure 2 annotated; paragraph [0008], [0035], & [0037]), wherein the interproximal reinforcement (20) is configured to engage at least one of a lingual surface of the first tooth below a height of contour of the first tooth (Figure 2 annotated; paragraphs [0008], [0037], [0038], & [0047]) or a labial surface of the first tooth below the height of contour to enable the appliance body to apply a force vector at a contact point on the first tooth to cause movement of the first tooth toward a desired position of the first tooth when the removable dental appliance is worn by the patient (Figure 2 annotated; paragraphs [0008], [0037], [0038], & [0047]).
Applicant defines the claim limitation “height of contour” to be the location on a tooth with the greatest amount of a curve, convexity, or bulge (see Figure 1B element 121; paragraph [0031] of the subject specification). As seen in Figure 2 (annotated) of Arruda, the interproximal reinforcement (20) engages the first tooth below a height of contour. By gripping the tooth below a height of contour, the interproximal reinforcement brings the appliance body closer and into contact with the tooth, thus allowing a force vector to be applied for movement of the first tooth toward a desired position of the first tooth.

During a telephone conversation with Kevin Weber on 11/14/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the gingival margin" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 makes no mention of a “gingival margin” and is unclear what margin the applicant is referring to. For examination purposes, the term “the gingival margin” will refer to “a gingival margin” adjacent to the first tooth.
Claim 5 recites the limitation "to apply a third force vector at a third contact point on the first tooth to enable the appliance body to apply the force vector at the contact point on the first tooth" starting on line 11.  The phrase in claim 5 “apply the force vector at the contact point” is unclear if the phrase is referring to the “the third force vector at the third contact point” or “the force vector at a contact point” as introduced in claim 1. For examination purposes, the phrase “apply the force vector at the contact point” will refer to the third force vector and third contact point respectively. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arruda.

    PNG
    media_image1.png
    327
    440
    media_image1.png
    Greyscale

Regarding Claim 1, Arruda teaches a removable dental appliance (paragraphs [0002] and [0035]) comprising:
an appliance body (10) configured to at least partially surround a plurality tooth of a dental arch of a patient (Figure 1 & 2; paragraph [0035]), wherein the appliance body comprises:
	a first shell (40) shaped to engage a first tooth (100) of the plurality of teeth in an initial position of the first tooth (Figures 2 & 3; paragraphs [0035], [0038], & [0039]);
and a second shell (45) shaped to engage a second tooth (110) of the plurality of teeth in an initial position of the second tooth (Figures 2 & 3; paragraphs [0035], [0038], & [0039]),
wherein the second tooth (110) is adjacent to the first tooth (100) (Figures 2 & 3; paragraphs [0038] & [0039]);
and an interproximal reinforcement (20,770) extending from a first gingival edge of the appliance body on a labial side of the appliance body along an interproximal region between the first tooth (100) and the second tooth (110) to a second gingival edge of the appliance body on a lingual side of the appliance body (Figure 2 annotated & Figure 19; paragraphs [0008], [0035], [0037], & [0067]),
wherein the interproximal reinforcement (20,770) is configured to engage at least one of a lingual surface of the first tooth below a height of contour of the first tooth (Figure 2 annotated & Figure 19; paragraphs [0008], [0037], [0038], [0047], & [0067]) or a labial surface of the first tooth below the height of contour to enable the appliance body to apply a force vector at a contact point on the first tooth to cause movement of the first tooth toward a desired position of the first tooth when the removable dental appliance is worn by the patient (Figure 2 annotated & Figure 19; paragraphs [0008], [0037], [0038], [0047], & [0067]). 
Applicant defines the claim limitation “height of contour” to be the location on a tooth with the greatest amount of a curve, convexity, or bulge (see Figure 1B element 121; paragraph [0031] of the subject specification). As seen in Figure 2 (annotated) of Arruda, the interproximal reinforcement (20) engages the first tooth below a height of contour. By gripping the tooth below a height of contour the interproximal reinforcement brings the appliance body closer and into contact with the tooth and thus allowing a force vector to be applied for movement of the first tooth toward a desired position of the first tooth. 

Regarding Claim 2, Arruda teaches the removable dental appliance of claim 1, wherein the interproximal reinforcement (20) results in the appliance body (10) at the interproximal region being stiffer than a labial face and a lingual face of the first shell (paragraphs [0036] & [0037]).
The existence of the interproximal reinforcement in the interproximal region will make the region stiffer than the surrounding faces of the shell purely by the reinforcement existing in the region. Further, the reinforcement can be made of a metal wire (paragraph [0036]), which would make the region stiffer compared to the plastic material (paragraph [0039]) the surrounding faces of the shells are made of. 

Regarding Claim 3, Arruda teaches the removable dental appliance of claim 1, wherein the first shell (40) comprises a surface that defines a void internal to the first shell, wherein the surface is shaped to receive the first tooth (100) in a desired position (Figures 2 annotated & 3, paragraphs [0035] & [0039]), 
wherein the interproximal reinforcement (20) is configured to engage the lingual surface of the first tooth and the labial surface of the first tooth to urge an occlusal portion of the surface of the first shell (40) toward an occlusal surface of the first tooth (100) (Figure 2 annotated; paragraphs [0008], [0035] & [0038]), 
wherein the appliance body (10) is configured to apply the force vector at the contact point on the first tooth opposite from a portion of the void to cause movement of the first tooth toward the portion of the void (Figure 2 annotated).
The interproximal reinforcement as disclosed in Arruda is in the form of a C shaped clamp (paragraph [0037]). Due to the interproximal reinforcement and the appliance body being adhered to one another (Figure 4; paragraph [0039]), once the interproximal reinforcement is engaged with a surface of a first tooth, the entire appliance body (including the interproximal reinforcement) is able to move up and down relative to the tooth. When the interproximal reinforcement is not all the way down the length of the first tooth, there must be a void that exists between the occlusal surface of the first shell and an occlusal surface of the first tooth. The further down the length of the first tooth the interproximal reinforcement is, the closer the occlusal portion of the first shell and occlusal surface of the first tooth will be due to the connection of the interproximal reinforcement to the appliance body. Once a part of the occlusal portion of the first shell comes into contact with the occlusal surface of the first tooth, the appliance body will apply the first vector at that contact point and cause movement of the tooth towards the rest of the unfilled void. 

Regarding Claim 4, Arruda teaches the removable dental appliance of claim 1, wherein the interproximal reinforcement (20) is biased toward an exterior of the appliance body near an occlusal surface of the appliance body and toward an interior of the appliance body at the first and second gingival edges to concentrate the force vector at the first tooth adjacent the gingival margin (Figures 2 annotated, 3, & 4; paragraphs [0037] & [0040]). 
In Figure 2 (annotated) it can be seen that the closed end (24) of the interproximal reinforcement (20) is curved and is pointing towards the occlusal exterior surface of the appliance body. The open ends (22) of the interproximal reinforcement are curved inwards towards the interior of the appliance body at the gingival edges.  


    PNG
    media_image2.png
    314
    475
    media_image2.png
    Greyscale

Regarding Claim 5, Arruda teaches the removable dental appliance of claim 1, wherein the appliance body further comprises: a third shell shaped to engage a third tooth of the plurality of teeth in an initial position of the third tooth (Figure 1 annotated; paragraphs [0035] & [0039]), 
wherein the third tooth is adjacent to the first tooth (Figure 1 annotated; paragraphs [0035], [0038], & [0039]);
a second interproximal reinforcement (20,770) extending from the first gingival edge of the appliance body on the labial side of the appliance body along a second interproximal region between the first tooth (100) and the third tooth to the second gingival edge of the appliance body on the lingual side of the appliance body (Figure 2 annotated & Figure 19; paragraphs [0008], [0035], [0037], & [0067]),
wherein the second interproximal reinforcement (20,770) is configured to engage at least one of a lingual surface of the first tooth below a height of contour of the first tooth (Figure 2 annotated & Figure 19; paragraphs [0008], [0037], [0038], [0047], & [0067]) or a labial surface of the first tooth below the height of contour to apply a third force vector at a third contact point on the first tooth to enable the appliance body to apply the force vector at the contact point on the first tooth to cause movement on the first tooth toward the desired position of the first tooth when the removable dental appliance is worn by the patient (Figure 2 annotated & Figure 19; paragraphs [0008], [0037], [0038], [0047], & [0067]).
Applicant defines the claim limitation “height of contour” to be the location on a tooth with the greatest amount of a curve, convexity, or bulge (see Figure 1B element 121; paragraph [0031] of the subject specification). As seen in Figure 2 (annotated) of Arruda, the interproximal reinforcement (20) engages the first tooth below a height of contour. By gripping the tooth below a height of contour the interproximal reinforcement brings the appliance body closer and into contact with the tooth and thus allowing a force vector to be applied for movement of the first tooth toward a desired position of the first tooth. 

 Regarding Claim 6, Arruda teaches the removable dental appliance of claim 1, wherein the interproximal reinforcement (20) comprises a metal wire (see paragraph [0036]) or an integral polymeric rib (see paragraph [0036]) configured to stiffen the appliance body at the interproximal region relative to adjacent portions of the appliance body (Figure 3; paragraphs [0035] & [0036]).
As noted in the above rejection of claim 2, the mere existence of the interproximal reinforcement in the interproximal region stiffens the body in comparison to adjacent portions.

Regarding Claim 7, Arruda teaches the removable dental appliance of claim 1, wherein a cross-section of the interproximal reinforcement (770) varies along a length of the interproximal reinforcement from the end adjacent the first gingival edge to the end adjacent the second gingival edge (Figures 2 & 19; paragraph [0067]). As the components of the removable dental appliance are not shown in Figure 19, reference is made to Figure 2 to show the common elements of the removable dental appliance.



    PNG
    media_image3.png
    256
    420
    media_image3.png
    Greyscale

Regarding Claim 8, Arruda teaches the removable dental appliance of claim 1, wherein the appliance body defines an alignment guide comprising at least one recess, ridge (see Figure 3 annotated), or post configured to receive the interproximal reinforcement.
As seen in Figure 3 (annotated), the interproximal region of the appliance body curves inward and creates a raised portion (ridge) for the reinforcement to be placed upon. 

Regarding Claim 9, Arruda teaches a system comprising an ordered set of removable dental appliances (10) configured to reposition one or more teeth of a patient, each removable dental appliance (10) in the set of removable dental appliances (10) comprising the removable dental appliance of claim 1 (paragraph [0005]; see the rejection of claim 1 above). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martz (US20170065373): Martz discloses a tooth positing appliance with tooth clasping arrangements and an interproximal piece that connects the tooth clasping arrangements. 
Kopelman (US20170007365): Kopelman discloses an aligner with interproximal tooth-engagement structures to induce shifts in the teeth. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY ALEXANDER KIM whose telephone number is (571)272-0296. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Shanske can be reached on 571-270-5985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAK/Examiner, Art Unit 4188                                                                                                                                                                                                        
/JASON D SHANSKE/Supervisory Patent Examiner, Art Unit 4188